DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 9-18 are pending as amended on 5/10/2021. Claims 1-6 and 11-14 stand withdrawn from consideration.
The new grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 5/10/2021. In particular, claim 1 has been amended to exclude repeating units derived from 6FDA, and to recite a particular yellowness index. Claim 18 has been amended to exclude structure 6b. Therefore the scope of the claims is now different from what it was at the time of the preceding Office action. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 10 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 7 has been amended to recite that the polyamide-imide does not contain a repeating unit derived from 6FDA. 
Neither the claims nor specification define “6FDA.” (Inventive example 2 contains a clearly erroneous definition of 6FDA.) One having ordinary skill in the art would recognize that “6FDA” usually refers to a monomer containing the following partial structure:

    PNG
    media_image1.png
    74
    328
    media_image1.png
    Greyscale

However, because no definition has been provided, it is unclear whether 6FDA refers to a dianhydride monomer only, or whether 6FDA could refer to a tetracarboxylic acid or tetracarboxylic acid ester. It is further unclear whether 6FDA is intended to refer to a particular isomer encompassed by formula 6b above, or to refer to all isomers encompassed by formula 6b above. If 6FDA is interpreted as referring only to a dianhydride, it is unclear whether the polyamideimide of claim 7 (and of claims which depend from claim 7) could include structure according to formula 6b above, as long as the polyamideimide is prepared from a tetracarboxylic acid or ester containing the 6b structure, rather than a dianhydride. Applicant may wish to overcome this rejection by amending claim 7 to recite that the polyamide-imide does not contain any structure according to Chemical formula 6b: 
    PNG
    media_image1.png
    74
    328
    media_image1.png
    Greyscale
 .

Claim Rejections - 35 USC § 103
Claims 7, 9 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 2016/0194448) in view of Barikani et al (Preparation and Properties of Polyimides and Polyamideimides from Diisocyanates, Journal of Polymer Science: Part A: Polymer Chemistry, Vol. 37, 2245–2250 (1999)). 
As to claims 7, 15 and 17, Song discloses a PAI including repeating units of formulas 1 and 2 [0051] (which substantially correspond to instant formulas 1a and 1b):

    PNG
    media_image2.png
    275
    529
    media_image2.png
    Greyscale

wherein A1 in formula 1 can be one of formulas 3 or 4 ([0053], claim 2):

    PNG
    media_image3.png
    214
    418
    media_image3.png
    Greyscale

wherein A2 is [0056]:

    PNG
    media_image4.png
    132
    476
    media_image4.png
    Greyscale

and wherein A3 is derived from a reactive carbonyl compound, such as terephthalic acid [0071] (which has a structure according to instant chemical formula 3). Formula 4 of A1, copied above, has a structure according to instant formula 2.  
Song teaches utilizing TFDB as the diamine monomer for preparing PAI [0071] (see also example 1 [0088]), which provides a moiety according to instant formula 4a as recited in claim 15, wherein instant Q is a single bond. Song further exemplifies polymer from 3,3’,4,4’-BPDA as a dianhydride [0088], and therefore Song exemplifies polymer having repeating structures as shown in instant claim 17 (i.e., structure according to instant 1a-1 having TFDB and BPDA-derived moieties, and structure according to instant 1b-1 having TFDB and terephthalic-derived moieties). 
Song fails to specifically teach utilizing the diisocyanate analog of TFDB (i.e., a compound having a structure according to TFDB wherein the amine groups are replaced with isocyanate groups) as the reactant monomer for preparing the PAI polymer. 
Barikani teaches that polyimides are conventionally prepared by reaction of diamine and dianhydride to provide poly(amic acid) that, in subsequent heating, loses water and forms a polyimide (p 2245, left column). Preparation of polyimide from the viscous poly(amic acid) intermediate is conducted at high temperature that will evolve small water molecules, resulting in voids in the final products. Barikani teaches that by using diisocyanate instead of diamine to form polyimides and polyamide-imides, formation of imide groups happens at a lower temperature and polymerization occurs under mild conditions. Additionally, the evolved small molecule is carbon dioxide, which 
In light of Barikani, the person having ordinary skill in the art would have been motivated to replace a diamine reactant with the corresponding diisocyanate reactant for the preparation of a polyimide or polyamide-imide in order to more easily carry out a one-step polycondensation reaction (lower temperature/milder conditions) and to form carbon dioxide instead of water as a byproduct. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide-imide having a structure derived from monomers including terephthalic acid (dicarbonyl), dianhydride and TFDB (diamine), as disclosed by Song, by replacing the TFDB diamine monomer with the diisocyanate analog of TFDB (herein abbreviated “DICTFMB,” for consistency with the instant specification)
As to the presently recited method steps:
Barikani teaches a typical procedure wherein diisocyanate is placed into a flask with solvent and a stirrer (corresponding to instant step “a”), followed by addition of dianhydride and reaction thereof (p 2247, “polymer synthesis”). Barikani teaches that the polyimide forms via an intermediate having an extra carbonyl group, and that polyimide is formed (i.e., imidizing of the precursor/intermediate occurs) as carbon dioxide is released (p 2248, left column) (corresponding to instant step “c”). Song exemplifies a similar procedure wherein diamine is dissolved in solvent, followed by addition of dicarbonyl and dianhydrides, and reaction to form a polyamide-imide precursor, followed by imidizing the precursor [0088]. 
Given that both Barikani and Song disclose dissolving the diamine or diisocyanate in solvent as a first step, it would have been obvious to the person having ordinary skill in the art to have formed the polyamide-imide of modified Song by dissolving DICTFMB in solvent with stirring (corresponding to instant “a”), adding the dicarbonyl and dianhydride compounds to the solution and reacting to prepare a precursor (corresponding to instant step “b”), and imidizing the precursor with the evolution of carbon dioxide to form polyamide-imide (corresponding to instant step “c”), thereby arriving at a method as presently recited. In particular, the reaction of DICTFMB and dianhydrides including BPDA results in a repeating structure according to instant chemical formula 1a, while the reaction of DICTFMB and terephthalic acid results in a repeating structure according to instant chemical formula 1b.
As to the recitation that the PAI does not contain a repeating unit derived from 6FDA:
Song further explicitly discloses a copolymer structure wherein the dianhydride component (A1) is a group represented by formula 3 (6FDA residue) or formula (4) (BPDA residue). See [0051-55] and claim 2. Therefore, Song’s disclosure clearly includes embodiments of poly(imide-amide) copolymers wherein the dianhydride utilized to form the imide units is solely BPDA or solely 6FDA. Song further teaches that when the amount of the first residual group of the first repeating unit (i.e., the 6FDA-containing imide unit) increases, light characteristics improve but mechanical properties may deteriorate. When the amount of the second residual group of the first repeating unit (i.e., the BPDA-containing imide unit) increases, mechanical properties and UV resistance may improve, but optical properties may deteriorate [0061]. Song teaches 
Given Song’s disclosure that the ratio between the 6FDA and BPDA-containing imide units is not particularly limited and may be selected as desired, and further given Song’s teaching with regard to the specific effects of increasing 6FDA content vs increasing BPDA content, the person having ordinary skill in the art would have been motivated to select any appropriate ratio between 6FDA-containing units and BPDA-containing units in order to produce a PAI having the desired balance between improved optical properties (better as 6FDA increases) and improved mechanical properties (better as BPDA increases). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared PAI from dianhydride, dicarbonyl and diisocyanate, as disclosed by modified Song, having any appropriate molar ratio of BPDA based on the total amount of dianhydride, including 100 mol% BPDA (i.e., 0 mol% 6FDA), in order to provide a PAI having the desired mechanical properties based on the requirements of the intended application. A PAI prepared from BPDA, TPA and DICTFMB, as suggested by modified Song, has repeating units derived from compounds having structures/partial structures according to instant chemical formulas 2 (BPDA) and formula 3 (TPA) and formula 4 (DICTFMB), and further does not contain any units derived from 6FDA.
As to the present requirement that the molar ratio of 1a:1b (i.e., ratio of BPDA-TFMB imide units to TPA-TFMB amide
Song further teaches that the amount of the amide repeating unit per mole of the imide repeating unit may range from about 0.3 to about 2 moles [0061]. Song teaches that the increase of the amide-containing unit may increase pencil hardness [0061]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a PAI as suggested by modified Song utilizing any appropriate ratio of dianhydride (to provide imide units) to dicarbonyl (to provide amide units) in order to achieve the desired properties (such as pencil hardness) in the PAI product, including a ratio corresponding to the presently claimed range of 1:2 to 1:5.
For example, it would have been obvious to the person having ordinary skill in the art to have prepared a PAI according to modified Song utilizing solely BPDA as the dianhydride, and having 2 moles of amide repeating unit per mole of the imide repeating unit (i.e., within Song’s range disclosed in [0061]). Such a PAI would have a ratio of imide repeating structures according to instant formula 1a (and 1a-1) to amide repeating structures according to instant formula 1b (and 1b-1) in a molar ratio of 1:2, which falls within the presently recited range of 1:2 to 1:5. Such a PAI further has no repeating unit derived from 6FDA.
As to the presently recited yellowness index: 
Song teaches that the film has a YI of less than or equal to 3 (abstract, [0046, 0049-50]), which falls within the presently recited range.
As to claim 9, modified Song suggests a method according to claim 7, as set forth above. Song teaches that the total amount of dianhydride and dicarbonyl with respect to the diamine compound is 0.99 to 1.05 [0073]. Similarly, Barikani exemplifies utilizing equimolar amounts of diisocyanate and dianhydride (or trimellitic anhydride) 
As to claim 16, modified Song suggests a method according to claim 7, as set forth above. Modified Song suggests a method in which diisocyanate is reacted with carbonyl compound to produce a diamine solution including polyamide, and then reacted with a mixture of dianhydrides [0072]. Given that the dianhydrides, diisocyanate and polyamide are reacted randomly, the copolymer of modified Song is considered to be a random copolymer as presently recited. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 2016/0194448) in view of Barikani et al (Preparation and Properties of Polyimides and Polyamideimides from Diisocyanates, Journal of Polymer Science: Part A: Polymer Chemistry, Vol. 37, 2245–2250 (1999)), and further in view of Feiring. 
The rejection of claim 7 over Song in view of Barikani is incorporated here by reference. Modified Song fails to specifically teach adding an anhydride prior to reaction.
Feiring discloses polyamides and polyimides useful in the formation of films (abstract). Feiring teaches that functional groups that are useful for crosslinking may be incorporated by adding a monoanhydride which functions as an endcapping group, and that the chosen functional group can be added at the start of polymerization (col 5, line 57 to col 6, line 26). 
In light of Feiring, the person having ordinary skill in the art would have been motivated to add an endcapping monoanhydride reactant at the start of a polymerization reaction in order to form polyimide or polyamide polymers having crosslinkable end groups. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide-imide according to modified Song by adding a monoanhydride with the dianhydride reactant in order to provide crosslinkable end groups on the PAI.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 2016/0194448) in view of Barikani et al (Preparation and Properties of Polyimides and Polyamideimides from Diisocyanates, Journal of Polymer Science: Part A: Polymer Chemistry, Vol. 37, 2245–2250 (1999)), as applied to claim 7, and further in view of Song et al (US 2016/0185926, herein “Song-2”).
The rejection over Song in view of Barikani is incorporated here by reference. 
Song fails to teach that the PAI further includes repeating units derived from a dianhydride having one of the structures recited in claim 18.
Like Song, Song-2 discloses a PAI intended for a window for a display device having a yellow index of less than or equal to 3.5 [0147] including repeating units of formulas 1 and 2 [0061-67]:

    PNG
    media_image5.png
    115
    319
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    62
    333
    media_image6.png
    Greyscale

Like Song, Song-2 teaches that the PAI may be prepared by polymerization of a diamine monomer, a dianhydride monomer, and an aromatic dicarbonyl monomer [0094], which may be appropriately selected depending on the structure of the final PAI [0096]. 
Like in Song, TFDB is utilized as the sole diamine monomer in each of Song-2’s PAI examples [0128-0132]. Song-2 further names a limited number of examples of the aromatic dicarbonyl monomer, including terephthalic acid [0107]. Song-2 lists several examples of dianhydride monomers [0097], including BPDA, and further including dianhydrides such as ODPA, DSDA and naphthalene dianhydrides [0097], which correspond to dianhydrides having structures (see, e.g., 6a, 6c, 6f) as recited in instant claim 18. Song-2 teaches that the dianhydride monomer may be used alone or as a mixture [0098].
In view of Song-2, when preparing a PAI for a window display device having a low yellow index, the person having ordinary skill in the art would have been motivated to select any appropriate dianhydride or combination thereof depending on the desired structure (and associated properties) of the final PAI. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide-imide according to modified Song by further mixing any appropriate additional dianhydride with BPDA from those named by Song-2, including, e.g., ODPA, DSDA or naphthalene dianhydride, thereby arriving at the presently claimed subject matter.

Response to Arguments
Applicant’s argument filed 5/10/2021 have been fully considered.
The previously set forth objections have been withdrawn in view of Applicant’s amendments. 
Applicant’s “First” argument on pp 16-18 has been previously set forth and was thoroughly addressed in paragraphs 39-45 of the action mailed 2/8/2021. The cited paragraphs are incorporated here by reference.
Second
However, as previously noted, Song nowhere teaches that an acceptable (low) YI cannot be achieved in a PAI which does not contain 6FDA units. In fact, Song’s examples suggest that improved (i.e., low) YI values can be achieved in PAI having a decreased 6FDA content if the content of amide units relative to imide units is increased. Compare, for instance, Song’s example 4 to Song’s example 5. In example 4, the ratio of 6FDA:BPDA is 2:1, and the YI is 2. In example 5, the content of 6FDA is substantially lower (6FDA:BPDA is 1:1) than in example 4. Optical properties such as colorlessness are known to improve as 6FDA content increases, and therefore, a decrease in 6FDA content would be expected to result in a higher (worse) yellowness. However, the YI of Example 5 (1.6) is lower (better) than the YI of example 4 (2). The difference between examples 4 and 5, other than the 6FDA content, is the amide:imide ratio. Example 5 has a substantially higher amide content than example 4, which indicates that yellowness (YI) decreases/improves as amide content increases. Because one would have expected an increase in amide content to result in a decrease/improvement in YI and increase in hardness based on Song’s examples and on [0061], Applicant’s argument that one would not have been motivated to modify Song by excluding 6FDA with a reasonable expectation of success in achieving low YI is not persuasive.
Applicant’s argument bridging pp 20-21 is unpersuasive because, as established above, Song shows how optical properties are affected by changing the ratio of 6FDA to BPDA and the ratio of amide to imide, and Song provides guidance that would have motivated one to exclude 6FDA (i.e., to decrease the 6FDA content below the range of 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL KAHN/           Primary Examiner, Art Unit 1766